    Case:17-17630-MER Doc#:201 Filed:05/22/19          Entered:05/22/19 16:14:40 Page1 of 1
            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                        Minutes of Proceeding

 May 22, 2019                                                Honorable Michael E. Romero, Presiding
                                                                                      Courtroom C
 In re:
                                                                            Case No. 17-17630 MER
 MATTHEW CURTIS WITT
                                                                                         Chapter 7
    Debtor.

 Appearances:

 Trustee                                           Counsel
 Debtor                                            Counsel      Charles Parnell
 Creditor      Noel Lane                           Counsel      Pro se
 Creditor      Nicolle S Witt, et al.              Counsel      Kenneth Buechler
 Creditor      David Kahn                          Counsel

Proceedings:

Ex Parte Motion for 2004 Order for Examination by Noel West Lane


Orders:

The Court takes this matter under advisement.


                                                      BY THE COURT:
                                                      KENNETH S. GARDNER, CLERK



                                                      By:_____________________________
                                                         Deputy Clerk
